Filed 5/1/01 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2001 ND 75







Gary A. Halvorson, 		Plaintiff and Appellee



v.



Bonita Rose Halvorson, 		Defendant and Appellant







No. 20000290







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



John M. Olson, Olson Cichy, P.O. Box 817, Bismarck, N.D. 58502-0817, for plaintiff and appellee.



Kent M. Morrow, Severin, Ringsak & Morrow, P.O. Box 2155, Bismarck, N.D. 58502-2155, for defendant and appellant.

Halvorson v. Halvorson

No. 20000290



Per Curiam.

[¶1]	Bonita Rose Halvorson appealed the district court’s denial of her motion for reconsideration of a child support order.  The district court denied the motion for reconsideration because it was untimely and without merit.  Concluding the district court did not abuse its discretion, we summarily affirm under N.D.R.App.P. 35.1(a)(4).

[¶2] 	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring

Carol Ronning Kapsner